 GREENLEAF MOTOR EXPRESS227Greenleaf Motor Express,Inc. and Ashtabula Chem-icalCorp.andChauffeurs, 'Teamsters,Ware-housemen and Helpers of America,Local UnionNo. 377,a/w InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO.' Case 8-CA-18908April 16, 1990DECISION AND ORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn February 21, 1989, Administrative LawJudge Thomas A. Ricci issued ' his decision in thisproceeding. The Respondent filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the decision and therecord in light of the exceptions and brief and hasdecided to remand this proceeding to the judge forfurther hearing and the taking of additional evi-dence.The complaint alleged that the Respondent vio-lated Section 8(a)(5) and (1) by reducing the wagesof its employees without bargaining with theUnion. The General Counsel contended that theRespondent unilaterally altered the contractualwage provisions of the' applicable bargaining agree-ment by failing to pay unit employees at the re-quired rate of 18 percent of the gross revenues pro-duced by each employee. Conversely, the Re-spondent contended, inter alia, that, under theterms of the applicable wage compensation formu-la, the calculation of 18 percent of gross revenuesmust be derived from those revenues generated byeach employee for the Respondent.2The governing wage compensation provisionprovides thatThe Employer agrees to pay each employeeeighteen (18) percent of all gross revenues thateach employee directly produces (reduced bypension and health and welfare costs as pro-vided elsewhere in thisagreement),and addi-'On November 1, 1987, the TeamstersInternationalUnionwas read-mitted to the AFL--CIO. The captionhas beenamended to reflect thatchange.S The Respondententered into agreementswith Leaseway Bulk Serv-ices under the termsof which Leaseway,using tractors and trailersleasedfrom the Respondent and theRespondent's unitemployees as dnv-ers, performed the' Respondent's shipping services.Customerspaid theirdelivery fees to Leaseway, whichretained 17 percentof thepayment andforwardedthe remainderto theRespondent.We note thatthe judge inadvertently stated that the "agreement be-tween Leasewayand the Respondent"terminatedon July 31, 1986,rather than on July 31,1988, the actualdate of termination.tionally,[$15.00] per load for each load thateach employee is authorizedby theemployerto load andwhich eachemployee actuallyloads.Each employeeshall receive[$10.00]per hour [for waiting time spent]beyond the[2] consecutive hours detention at a customerslocation.At the hearing, the Respondent attempted to elicitevidence that the parties formerly used a wagecompensation formula tied strictly to mileage and,thereafter, switched to a percentage method ofcompensation, with the intention of thereby accept-ing the risks or rewards of a compensation formulathat fluctuated according to those revenuesthe Re-spondentwas able to charge and collect. The Re-spondent contended that this bargaining historyand practice would serve to establish that it pro-ceeded fully consistent with its wage rate obliga-tions when on January 1, 1986, it commenced pay-ment of wages based on 18 percent of gross reve-nues each employed directly produced for the Re-spondent, thereby reflecting the Respondent's ownreduction of revenues received from contractorLeaseway Bulk Services.The judge concluded that the Respondent violat-ed the Act, as alleged, based on his finding that thecontract could not be interpretedin the mannerargued by the Respondent, noting that the grossrevenues produced necessarily are the total thateach shipper paid for having its materials movedfrom one location to another. At the hearing, :how-ever, the judge refused to permit the Respondentto introduce evidence and fully develop a recordpertaining to the parties'bargaininghistory andpossibleintent inswitching to a percentage-basedwage formula. As it is conceivable that such evi-dence could shed light on the proper application ofthe governing wage compensation formula, basedon the circumstancesexistingas of January 1, 1986,such evidence was relevant to the issues litigated.Accordingly,in agreementwith the Respondent'scontention that a remand is appropriate' to receivesuch evidence, we find that it is necessary toremand this proceeding to the judge for furtherhearing to permit the parties to submit additionalevidenceon bargaining,history and on the intent ofthe partiesregardingthewage compensation for-mula.3aWe note in this regard the present state of the record pertaining tobargaininghistory.In rebuttal to the Respondent's presentation, the Gen-eral Counsel recalled Union BusinessAgentFrank Licate.Licate testifiedon direct examination that the term "revenue" was intended to mean "thedriver's revenue."Tr. 207.25.On subsequent cross-examination,however,Licatetestified that "it's the gross revenue that is generatedby Green-leaf."He then testified that "it's gross-gross revenue."Tr. 210:21-211:1.Continued298 NLRB No. 26 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERIt is ordered that the proceeding is remanded toAdministrative Law Judge Thomas A. Ricci forthe purpose of holding a hearing to receive addi-tional testimony and other appropriate evidence re-lating to the parties' applicable bargaining historyand intent in negotiating a wage compensation for-mula pertaining to the Respondent's wage obliga-tions commencing January 1, 1986.IT IS FURTHERORDEREDthat, at the conclusionof the hearing, Judge Ricci issue a supplementaldecision containing findings of fact, credibility res-olutions, and conclusions of law. The supplementaldecision shall be served on the parties, after whichthe provisions of Section 102.46 of the Board'sRules and Regulations shall be applicable.In our view,further evidence regarding bargaining history and the intentof the parties is also appropriate in light of the ambiguities raised by Li-cate's testimony.Mark F. Neubecker, Esq.,for the General Counsel.Alan G. Ross, Esq. (Wickens Herzer & Panza),of Lorain,Ohio, for the Respondent.Robert S.Moore, Esq. (Green, Haines, Sgambati,Murphy& Macala),of Youngstown, Ohio, for the ChargingParty.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge. A hear-ing in this proceeding was held at Jefferson, Ohio, onOctober 4, 1988, on complaint of the General CounselagainstGreenleafMotor Express, Inc. and AshtabulaChemical Corp. (the Respondent). The complaint issuedon March 21, 1986, upon a charge filed on February 4,1986,by Chauffeurs, Teamsters,Warehousemen andHelpers of America, Local Union No. 377, a/w Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America (the Union or theCharging Party). The sole question presented is whetherthe Respondent unilaterally changed a very substantialcondition of employment of its employees, disregardingthe current existence of their established collective-bar-gaining agent,and thereby violated Section 8(a)(5) of theAct. Briefs were filed by the General Counsel and theRespondent.On the entire record and from my observation of thewitnessesImake the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGreenleaf Motor Express Inc. and Ashtabula ChemicalCorp., both Ohio corporations, operate out of a commonoffice in Ashtabula, Ohio, where they are engaged in theinterstate and intrastate transport of bulk chemicals. An-nually, these two companies in the course of their busi-nessoperationsderive gross revenues in excess of$50,000 for the transportation of commodities from theState of Ohio directly to points outside the State ofOhio. The two companies are affiliatedbusiness enter-priseswith common officers, ownership, directors, man-agement,and supervision. They exchange personnel andformulate and administer a common labor policy, and ac-cordingly are deemed a single employer, and are there-fore referred to in this decision as the Respondent.II.THE LABOR ORGANIZATION INVOLVEDI fmd that Chauffeurs, Teamsters, Warehousemen andHelpers of America, Local No. 377, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Respondent is in the business of transporting, byitstrucks and trailers, hazardous materials, such aschemicals and acids for its customers. It operates princi-pally in the State of Ohio, but its vehicles run into manyother States also. Its operations are subject to the regula-tions of the Interstate Commerce Commission and thePublic Utilities Commission of Ohio. It holds valid per-mits to do business in one State and another. Because ofthe dangers on the highway when transportations ofsuch chemicals is involved, one of the regulatory re-quirements is that the Company must carry a high rateof insurance for its trucks and operations. During theyear 1985 that one requirement was that this Companyhave a $5 million insurance policy to protect the public.As the fall of 1985 approached the Respondent founditself with a problem. The Hartford Insurance Company,with whose insurance policy the company was operating,said it would not renew the policy due to expire on De-cember 31, 1985. The Company then asked a number ofother insurance companies for the necessary insurance,but none of them were willing to take the risk of sellingany such policy to this Company. Some insurance com-panies did not even respond to inquiries by the Respond-ent.With the end of the year approaching the companyrealized it would have to discontinue its business entirelyunless it succeeded in obtaining the legally required in-surance. Since that proved impossible it decided uponanother way of remaining in business.Itmade a deal with a company called Leaseway BulkServices. Exactly what kind of business Leaseway did onitsown, what kind of trucking and transporting of non-hazardous or hazardous materials for its own customers,the record does not clearly show. But it is clear thatcompany satisfied all the requirements of the various reg-ulatory agencies,whether state or Federal. If it, tootransported hazardous materials for its own customers,there is no explanation of why it could obtain the neces-sary insurance that the Respondent could not. WhateverLeaseway's old business was both before and after itsdeal with Greenfield and Ashtabula, there is no indica-tion that that changed in any way.In any event, the arrangement between the two com-panies was that beginning on January 1, 1986, the Re- GREENLEAF MOTOR EXPRESS229spondent would continue to give the same trucking serv-ices to its old established customers, but in the name ofLeaseway, and not Greenfield and Ashtabula. The nameson its trucks and trailers were changed to read LeasewayBulk Services, and the payments for each truck deliverywas sent to Leaseway instead of to the Respondent. TheRespondent even sold its necessary operations permits todo business lawfully in Ohio and elsewhere to Leaseway.In all other respects expect nominally, nothing changed.The Respondent received the orders from its old custom-ers, it used the same trucks and trailers it had alwaysused, it continued to own them as before, it used thesame drivers-about 10, as named in the record, as italways had working for it, it serviced its vehicle in itsown shop as it always had in the past.In return for this courtesy of permitting the Respond-ent to continue its business under the other company'sname,theRespondent agreed to permit Leaseway tokeep 17 percent of the payments made by the shippers ofthe hazardous materials.Whenever only the Respond-ent's tractor and a driver was used Leaseway kept 35percent of the payment by the shipper. EverytimeLeaseway received a check from one of the Respond-ent's customers, it kept its own percentage and forward-ed the rest to the Respondent.On July 31, 1986, the agreement between Leasewayand the Respondent was terminated. Greenleaf boughtback its operating permits, it succeeded in obtaining thenecessary insurance, and resumed its old way of doingbusiness. It became as though nothing had ever changed.We come to the complaint in the case at bar. Local377, of the Teamsters Union, the Charging Party here,has for some years been the bargaining agent for the Re-spondent's drivers. In fact, on January 1, 1986, there wasin effect a collective-bargaining contract. Its provisionfor the drivers' wages reads as follows:The, Employer agrees to pay each employee eight-een (18) percent of all gross revenue that each em-ployee directly produces (reduced by pension andhealth and welfare costs as provided elsewhere inthis agreement), and additionally, [$15] per load foreach load that each employee is authorized by theemployer to load and with each employee actuallyloads.Each employee shall receive [$10] per hour[forwaitingtimespent] beyond the [2] consecutivehours detention at a customers location.Consistent with this contract, the drivers were alwayspaid 18 percent of what the shipper paid for every loaddelivered by that driver. That is, the drivers were paidthat amount until January 1, 1986, when the Respondentchanged' its method of operation. On that day it reducedthe drivers' pay and for the next 2-1/2 years paid themonly 18 percent of what it, the Respondent, receivedfrom Leaseway, after that company had exacted its pay-ment of 17 percent. On a $1000 paid shipment deliveredby the driver, he received not $180 (18 percent of $1000)but $124',50 (18 percent of $830). That the Respondentmade this reductionchangein the pay of its driverswithout even talking about the matter with their Unionisnot disputed. That the Respondent did not bargainwith the Union when deciding upon the change andwhen unilaterally putting it into effect is the clearest re-alityon this record. The drivers were its employeesbefore January 1, 1986, and they remained its direct em-ployees throughout the 2-1/2 years they suffered thatpay reduction.The complaintallegesthat the reduction in pay was aunilateral action by the Respondent without first bargain-ing with the Union, and therefore an unfair labor prac-tice in violation of Section 8(a)(5) of the Act. I frond thecomplaint completely proven by the evidence received,and therefore conclude that the Respondent--bothGreenleaf and Ashtabula-violated the statue as alleged.NLRB v. Katz,369 U.S. 736 (1962).In defense the Respondent makes two arguments-oneinconsistent with the other. It says that the arrangementitmade with Leaseway "affected the scope, directionand the nature of the enterprise." It therefore relies onFirstNational Maintenance Corp.,452 U.S. 666 (1981). Itsalternative defense is that the established pay of the driv-ers did not change, that they continued at all times to bepaid what the collective-bargaining contract in effect atthe time of the new arrangement called for.The truth is that the nature of its business operationsdid not change one iota. All it did in the past was totransport hazardous materials for companies which pro-duced them and wanted them taken from one location toanother. This is exactly what it continued to do-for thesame companies (its customers), with the same vehicles-truck and trailers, with the same employees (there is noindication that any single driver was either released orhired because of the alleged change in operations), therewas also no change in the location of its garage and serv-ice station, where it continued to repair and maintain itsvehicles. "The scope, direction and the nature" of its op-erations not only did not change "dramatically," as theRespondent's brief says, it did not change at all.And this is why the Respondent also argues that thepay of "its" employees-there is no contention that thedrivers ever ceased being direct employees of the Re-spondent companies-never changed at all. This argu-ment is no more convincing than the first defense—' for itrests upon a complete distortion of the language of thecollective-bargaining contract in effect at the time. As setout above, the contract called for "18 percent of allgross revenues that each employee directly produces.""The gross revenue" produced was always the total thatthe shipper paid for having its hazardousmaterialsmoved from one location to another. Before January 1,1986, the shipper sent his check directly to the Respond-ent.Later, for 2-1/2 years, it sent the same check toLeaseway, which first took out its fee and then sent therest to the Respondent. Insofar as these drivers wereconcerned, this change `in bookkeeping did nothing to dowith it their work duties or the contract language. Thedefense argument is that the contract language must beread differently, that after the phrase "gross revenue thateach employee directly produces" must be inserted thewords "for Greenleaf' (or Ashtabula). And since afterJanuary 1, 1986, Greenleaf received less than the "grossrevenue" produced by the driver, it means according to 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe defense, that the driver "produced" less than he didbefore by his driving work. I find no merit in this de-fense contention.IV. THE REMEDYThe Respondent, both Greenleaf and Ashtabula, mustbe ordered to cease and desist from again committing theunfair labor practices found herein. It must also be or-dered to make whole all of its drivers for that portion oftheirpaywhichwas illegallywithheld from themthroughout the period in question. The Respondent mustalso be ordered to bargain with the Union which repre-sents its employees on any matters that relate to condi-tions of employment in the future.V. THE EFFECT OF UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section 1, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to leadlabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.By unilaterally changing the rate of pay of its em-ployees from January 1, 1986, to July 1, 1988, the Re-spondent has violated Section 8(a)(5) of the Act.2.By that same conduct the Respondent has coercedand restrained its employees in violation of Section8(a)(1) of the Act.3.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.On these findings of facts and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Greenleaf Motor Express, Inc., andAshtabula Chemical Corp., their officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Unilaterally changing the rate of pay of its employ-ees without first bargaining in good faith with their es-tablished collective-bargaining agent.(b)Refusing to bargain in good faith with Internation-alBrotherhood of Teamsters, Warehousemen and Help-ers of America, Local No. 377, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.' If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,thefindings,conclusions, and recommendedOrder shall, as provided in Sec 102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2,Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole all of its drivers for any loss of paythey have suffered from January 1, 1986, to July 1, 1988,by reason of the Respondent's unilateral, illegal changeof rates,with interest thereon to be computed in themanner prescribed in FW.WoolworthCo., 90 NLRB289 (1950), andNew Horizons for the Retarded,283NLRB 1173 (1987).(b) On request, bargain with International Brotherhoodof Teamsters,Warehousemen and Helpers of America,Local No. 377, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative of itsemployees in the appropriate unit on terms and condi-tions of employment and, if an understanding is reachedembody such understanding in a signed agreement.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business in Ashtabula, Ohio,copies of the notice attached hereto and marked "Appen-dix."2Copies of the notice, on forms provided by theRegional Director for Region 8, after being signed byRespondent's authorized representatives, shall be postedby the Respondent immediately upon receiptand main-tained for 60 consecutive days in conspicuousplaces, in-cluding all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken toensure that the notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, aftera hearing, that we violated the law by unilaterally chang-ing the conditions of employment of our employees andby refusing to bargain with their union in good faith.WE WILL NOT unilaterally change the rate of pay forour driver employees without first bargaining in goodfaithwith International Brotherhood of Teamsters,Warehousemen and Helpers of America, Local No. 377,affiliatedwith the International Brotherhood of Team- GREENLEAF MOTOR EXPRESS231sters,Chauffeurs,Warehousemen and Helpers of Amer-ica.WE WILL NOT refuse to bargain in good faith with thatlabor organization on behalf of our driver employees.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of theright to self-organization guaranteed in Section 7 of theAct.WE WILL make whole all of our drivers for any loss ofpay which they may have suffered from January 1, 1986,to July 1, 1988, in consequence of our unilateral action inreducing their rate of pay in violation of the statue.WE WILL, on request, bargain with the above-namedunion and put in writing and sign any agreement reachedon terms and conditions of employment for our employ-ees in the bargaining unit.All our employees are free to join or assist InternationalBrotherhood of Teamsters, Warehousemen and Helpersof America, Local No. 377, affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any other labororganizationof their choice.GREENLEAFMOTOR EXPRESS,INC.ANDASHTABULA CHEMICAL CORP.